705 S.E.2d 377 (2010)
Da DAI MAI
v.
CAROLINA HOLDINGS, INC. and R. Gregory Tomchin, Substitute Trustee.
No. 357P10.
Supreme Court of North Carolina.
December 15, 2010.
John E. Hodge, Jr., Charlotte, for Carolina Holdings, Inc.
Michael C. Griffin, Charlotte, for Da Dai Mai.
R. Gregory Tomchin, pro se, for Tomchin, R. Gregory.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by Defendant (Carolina Holdings) on the 23rd of August 2010 in this matter pursuant to G.S. 7A-30 (substantial constitutional question), the following order was entered and is hereby certified to the North Carolina Court of Appeals: the notice of appeal is
"Dismissed Ex Mero Motu by order of the Court in conference, this the 15th of December 2010."
Upon consideration of the petition filed on the 23rd of August 2010 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 15th of December 2010."